TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00725-CV



                                 Charles W. Bishop II, Appellant

                                                   v.

                Margo Frasier, Sheriff of Travis County; and Woody Simmons,
                       Director of Inmate Health Services, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
          NO. GN103562, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING




                Appellant Charles Bishop, an inmate proceeding pro se and in forma pauperis, filed

a notice of appeal on December 3, 2001. After reviewing the clerk’s record, this Court questioned

whether it had jurisdiction over the dismissal order about which appellant complains. It appeared

from the record that claims against other defendants remained pending and the trial court had not

rendered a severance addressing the other defendants and claims. Because the complained-of order

appeared to not be a final appealable order, on January 28, 2002, the clerk’s office sent a letter to the

parties requesting that appellant explain to the Court why the appeal should not be dismissed for lack

of jurisdiction. The letter requested that appellant respond by February 15, 2002, showing grounds

for continuing the appeal. See Tex. R. App. P. 42.3. The clerk’s office has received no response

from appellant.
               As appellant has not responded as directed and as the record does not contain a final

appealable order, the appeal is dismissed for lack of jurisdiction. Tex. R. App. P. 42.3(a), (c).




                                              Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: March 21, 2002

Do Not Publish




                                                  2